Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites that ‘the first range includes a first end portion of the opening in the first direction and the second range includes a second end portion of the opening in the first direction’. Claim 8 recites that ‘a plurality of the first ranges and the second ranges are defined’. Since each first and second range needs to include an end portion of the opening as recited in claim 2, each of the plurality of first and second ranges would need to include an end portion of the opening. Since the sipe opening can only have two end portions, this limitation is not possible. For examination purposes, this claim will be interpreted as each of the plurality of first and second ranges do not need to include an end portion of the opening. The examiner notes that this gives claim 8 a similar scope as claim 7. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 2019/0001753 A1).
Regarding claim 1, Hayashi teaches a pneumatic tire (Para. [0021]) comprising a sipe (Fig. 4, Ref. Num. 33) that is formed in the tread rubber (Fig. 4, Ref. Num. 16) and includes an opening extending in a first direction (axial direction) in a surface of the tread rubber (Fig. 4, Ref. Num. 33) wherein the opening is provided between a first edge of the tread rubber (Fig. 4, top edge of sipe 33 in the circumferential direction C) extending in the first direction and a second edge of the tread rubber (Fig. 4, bottom edge of sipe 33 in the circumferential direction C) adjacent to the first edge in a second direction (direction orthogonal to the direction of the sipe 33, generally in the circumferential direction) orthogonal to the first direction. The first edge and the second edge are divided into a first range (Fig.4; Range labeled first range on the image below to the left of the red line) defined in the first direction and a second range (Fig. 4, Range labeled second range on the image below to the right of the red line) different from the first range.

    PNG
    media_image1.png
    546
    448
    media_image1.png
    Greyscale

	
In the first range, the first edge is provided with a first chamfered portion (Fig. 4, Ref. Num. 23C) and the second edge is not provided with a chamfered portion (Fig. 4, Ref. Num. 23A). In the second range, the second edge is provided with a second chamfered portion (Fig. 4, Ref. Num. 23B) and the first edge is not provided with a chamfered portion (Fig. 4, Ref. Num. 23A).

Regarding claim 3, the first range is defined between the end portion (Fig. 4, Ref. Num. 33B) and a central portion (Line in image provided above marked ‘Central Portion’) and the second range is defined between the second end portion (Fig. 4, Ref. Num. 33A) and the central portion (Line in image provided above marked ‘Central Portion’) of the opening in the first direction.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2010/0084062 A1).
Regarding claim 1, Miyazaki teaches a pneumatic tire (Para. [0019]) comprising sipe (Fig. 1, Ref. Num. 5) that is formed in the tread surface (Fig. 1) that includes an opening in a first direction (axial direction) in a surface of the tread rubber (Fig. 2) wherein the opening is provided between a first edge (left edge in Fig. 3, 5b) of the tread rubber extending in the first direction (axial direction) and a second edge (right edge in Fig. 3, 5b) of the tread rubber adjacent to the first edge in a second direction (circumferential direction; Fig. 5b, Ref. Num. S) orthogonal to the first direction. The first edge and the second edge are divided into a first range (Fig. 3, 5b; first edge inclined plane section outlined by the red box in the images below) defined in the first direction and a second range (Fig. 3, 5b; second edge inclined plane section outlined by the green box in the images below) different from the first range.

    PNG
    media_image2.png
    367
    411
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    331
    116
    media_image3.png
    Greyscale


	In the first range, the first edge is provided with a first chamfered portion (Fig. 3, inclined plane on the first edge of the first range) and the second edge is not provided with a chamfered portion (Fig. 3, section of the second edge in the first range without an inclined plane across from the chamfered portion). In the second range, the second edge is provided with a second chamfered portion (Fig. 3, inclined plane on the second edge of the second range) and the first edge is not provided with a chamfered portion (Fig. 3, section of the first edge in the second range without an inclined plane across from the chamfered portion).
	Regarding claim 2, Miyazaki teaches a pneumatic tire wherein the first range includes a first end portion of the opening in the first direction (Fig. 2). The first range includes the edge of the sipe as shown in the red box in the figure below as the first edge is only required to include a chamfered portion and can include a non-chamfered portion as well. The second range includes a second end portion of the opening in the first direction (Fig. 2). The second range includes the edge of the sipe as 

    PNG
    media_image4.png
    253
    281
    media_image4.png
    Greyscale

	Regarding claim 4, Miyazaki teaches a pneumatic tire wherein the first edge and the second edge are further divided into a third range (Fig. 5b; Section marked by L; section outlined by purple box in the image below).
	 

    PNG
    media_image5.png
    331
    116
    media_image5.png
    Greyscale

Both of the first edge and the second edge are not provided with a chamfered portion in the third range (Fig. 5b; Para. [0029]). 


    PNG
    media_image4.png
    253
    281
    media_image4.png
    Greyscale

The third range is defined between the first range and the second range (Fig. 5b; Purple box in figure below).

    PNG
    media_image5.png
    331
    116
    media_image5.png
    Greyscale


	Regarding claim 7 and 8, Miyazaki teaches a pneumatic tire wherein a plurality of first and the second ranges are defined at intervals in the first direction (Fig. 2, 3, 5b). Since each in the plurality of first and second ranges cannot include an end portion of the opening as there are only two end portions of the opening, claim 8 is being interpreted as each of the plurality of first and second ranges does not need to include an end portion of the opening which gives it the same scope as claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogane (US 2016/0023519 A1) teaches a sipe with a chamfered portion on each edge of the sipe.
	Tomoyuki (JP 2015231812 A) teaches a sipe with a chamfered portion on each edge of the sipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749